Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2006 0235037 to Purandare, A. et al., which discloses compounds as shown below:

    PNG
    media_image1.png
    199
    341
    media_image1.png
    Greyscale

where A, B, D, and X may be C and Y may be NH, and where R1 may be substituted phenyl. Within this genus, the only species with R1 = 3,4-dimethoxyphenyl is the compound below

    PNG
    media_image2.png
    201
    523
    media_image2.png
    Greyscale

However, the set of substituents in this compound is exlicitly excluded from the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622